RENDERED: AUGUST 20, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2019-CA-0769-MR

MATTHEW DENDEKKER                                                    APPELLANT


                APPEAL FROM JEFFERSON FAMILY COURT
v.              HONORABLE DEANA MCDONALD, JUDGE
                       ACTION NO. 11-CI-503843


JEANETTE DENDEKKER AND
GOLDBERG SIMPSON, LLC, REAL
PARTY IN INTEREST                                                    APPELLEES


                               OPINION
                       REVERSING AND REMANDING

                                  ** ** ** ** **

BEFORE: CALDWELL, DIXON, AND L. THOMPSON, JUDGES.

DIXON, JUDGE: Matthew Dendekker appeals the order of the Jefferson Circuit

Court, entered on March 11, 2019, requiring him to pay $1,725 toward Jeanette

Dendekker’s attorney fees. After careful review of the briefs, record, and law, we

reverse and remand.
                FACTS AND PROCEDURAL BACKGROUND

            The underlying case is a post-decree dissolution action. In October

2017, the matter came back before the trial court for hearing on Matthew’s motion

to modify custody. The motion was ultimately denied, but relevantly, Matthew

was ordered to pay $15,000 toward Jeanette’s attorney fees. At Matthew’s request,

an order was entered on August 8, 2018, establishing a payment schedule which

required Matthew to pay Jeanette’s counsel $400 on the first of each month.

            On September 1, 2018, Matthew emailed Jeanette asserting that he

was owed a sum of money for unreimbursed medical bills, which the parties divide

evenly, and advising that he would be offsetting this debt from his monthly

attorney fee payment. Accordingly, on his own initiative, Matthew did not make

his ordered September 2018 payment of $400. Likewise, in October 2018,

Matthew again applied an offset and paid Jeanette’s counsel only $10.30 of the

required $400 payment. In response, Jeanette moved the court to find Matthew in

contempt and for attorney fees. Thereafter, Matthew made his payments as

ordered.

            A hearing on the motion was held in February 2019. To combat

Matthew’s claim that an offset was appropriate, Jeanette presented evidence that

Matthew likewise owed her reimbursement for shared medical bills. Matthew

disputed the amount and further denied that he had received notice of Jeanette’s


                                        -2-
claimed expenses. Matthew stipulated that he had not made payments as required

by the August 2018 order but asserted that his actions were not the result of willful

disregard for the court’s order. Alternatively, Matthew claimed he was not aware

his actions were inappropriate, but rather, his sole intent was to recoup some of the

compensation he was owed. He cited the increased financial strain due to an influx

of medical bills as his motivation.

                After the hearing, the court entered an order containing CR1 54.02

finality recitations and finding that Matthew was not in contempt, but pursuant to

KRS 2 403.220, he was ordered to pay Jeanette’s attorney $1,725 in fees related to

the contempt proceedings. Matthew moved to alter or amend the judgment

pursuant to CR 59.05. The court reaffirmed its ruling but modified the payment

schedule. This appeal timely followed. Additional facts will be discussed as they

become relevant.

                                 STANDARD OF REVIEW

                Matthew challenges the court’s award of attorney fees. We review for

an abuse of discretion. Sexton v. Sexton, 125 S.W.3d 258, 272 (Ky. 2004). A

court abuses its discretion if its decision is “arbitrary, unreasonable, unfair, or




1
    Kentucky Rules of Civil Procedure.
2
    Kentucky Revised Statutes.

                                           -3-
unsupported by sound legal principles.” Commonwealth v. English, 993 S.W.2d

941, 945 (Ky. 1999).

                                    ANALYSIS

             KRS 403.220 provides that, “after considering the financial resources

of both parties[,]” a court may order one party to pay another party’s attorney fees.

Circuit courts have great discretion in determining whether to award fees and, if so,

in what amount. Smith v. McGill, 556 S.W.3d 552, 556 (Ky. 2018). This is

because circuit courts are “‘in the best position to observe conduct and tactics

which waste the court’s and attorneys’ time and must be given wide latitude to

sanction or discourage such conduct.’” Id. (quoting with approval Gentry v.

Gentry, 798 S.W.2d 928, 938 (Ky. 1990)).

             Matthew first argues that the court failed to comply with KRS

403.220 where there was a dearth of evidence regarding the parties’ present

financial resources and there had been a change in circumstances since the court’s

2017 attorney fee award. In response, Jeanette argues the court’s compliance with

this requirement is evidenced by its reference to the prior underlying 2017 award

of attorney fees and the findings in support thereof.

             We agree with Matthew that the court erred. As Matthew notes in his

brief, the most recent evidence regarding the parties’ financial resources was

obtained 16 months prior to the current proceedings. While this fact alone is not


                                         -4-
fatal to the court’s determination, the court denied a similar request for attorney

fees a mere three months before these proceedings, citing its recognition that the

parties’ financial positions may have changed and that it did not have the proper

information. Consequently, the court’s determination that it had sufficient

evidence to justify the attorney fee award at issue herein is inconsistent and

arbitrary where no further evidence was presented and Matthew’s timely claims of

change in circumstances remain unresolved. Therefore, we remand so that the

circuit court may reconsider its award pursuant to KRS 403.220. Given our

determination that the court abused its discretion, we need not address Matthew’s

remaining argument.

                                   CONCLUSION

               Therefore, and for the foregoing reasons, the order of the Jefferson

Family Court awarding attorney fees is REVERSED and REMANDED for further

proceedings.



               ALL CONCUR.



 BRIEF FOR APPELLANT:                       BRIEF FOR APPELLEES:

 Michelle M. Chalmers                       Leland R. Howard II
 Louisville, Kentucky                       Louisville, Kentucky




                                          -5-